                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                      Plaintiff,                                  8:17CR21

       vs.
                                                       MEMORANDUM AND ORDER
PETE PANE,

                      Defendant.


       This matter is before the Court on the Defendant’s Motion Under 28 U.S.C. § 2255

to Vacate, Set Aside, or Correct Sentence (§ 2255 Motion), ECF No. 244.

       Rule 4(b) of the Rules Governing Section 2255 Proceedings for the United States

District Courts requires initial review of a § 2255 motion, and describes the initial review

process:

               The judge who receives the motion must promptly examine it. If it
       plainly appears from the motion, any attached exhibits, and the record of
       prior proceedings that the moving party is not entitled to relief, the judge
       must dismiss the motion and direct the clerk to notify the moving party. If
       the motion is not dismissed, the judge must order the United States attorney
       to file an answer, motion, or other response within a fixed time, or to take
       other action the judge may order.

                                   BACKGROUND

       On February 5, 2018, Defendant Pete Pane pled guilty to Count I of the Indictment,

charging him with a violation of 21 U.S.C. §846, conspiracy to distribute 50 grams or more

of methamphetamine mixture. In the plea agreement, ECF No. 176, the parties agreed

that the Defendant should be held responsible, beyond a reasonable doubt, for at least

500 grams but less than 1.5 kilograms of methamphetamine mixture, and the government

agreed to dismiss Counts II and III of the Indictment, each charging the Defendant with

distribution of 50 grams or more of methamphetamine mixture.
       Due to two prior felony drug offenses, the Defendant was determined to be a career

offender under the Sentencing Guidelines.           On April 30, 2018, the Defendant was

sentenced to 188 months incarceration (the lowest end of the applicable Guideline range)

and four years of supervised release. Although the Defendant waived most rights of

appeal in his plea agreement, he appealed his sentence, challenging his career offender

status, asserting overstatement of his criminal history, and contending that the sentence

was excessive. The U.S. Court of Appeals for the Eighth Circuit dismissed the appeal on

January 30, 2019, finding no non-frivolous issues falling outside the Defendant’s waiver

of his right of appeal.

       The Defendant filed his §2255 Motion on January 21, 2020. It is his first such

motion and it is timely filed. In the Motion, the Defendant purports to raise three grounds

for relief. First, he asserts that his counsel was ineffective for failing to object to his career

offender status “in violation of verbal plea agreement.” ECF No. 244 at Page ID #617.

Second, he asserts that his counsel was ineffective for stipulating to the drug quantity of

500 grams to 1.5 kilograms of methamphetamine mixture set out in the factual basis

section of the plea agreement. Third, he contends that he should receive retroactive relief

under the First Step Act and should be re-sentenced without the career offender

enhancement.

                                         DISCUSSION

I. GROUNDS ONE AND TWO – INEFFECTIVE ASSISTANCE OF COUNSEL

       To establish ineffective assistance of counsel, the Defendant must satisfy both

prongs of the test articulated by the United States Supreme Court in Strickland v.

Washington, 466 U.S. 668 (1984). The performance prong requires a showing that

                                                2
counsel performed outside the wide range of reasonable professional assistance and

made errors so serious that counsel failed to function as the kind of counsel guaranteed

by the Sixth Amendment. Id. at 687-89. The prejudice prong requires a movant to

demonstrate that seriously deficient performance of counsel prejudiced the defense. Id.

at 687. “To establish prejudice, the defendant must demonstrate a reasonable probability

that the result of the proceeding would have been different, but for counsel's deficiency.”

United States v. Luke, 686 F.3d 600, 604 (8th Cir. 2012) (citing Strickland, 466 U.S. at

694).

        With respect to the Defendant’s career offender status, the Defendant does not

deny the fact of his prior convictions or the accuracy of the Presentence Investigation

Report.    Instead, he suggests that some “verbal plea agreement” precluded the

application of the career offender enhancement and that his counsel was ineffective for

failing to object to the career offender enhancement based on that verbal agreement.

        The written plea agreement, ECF No. 176, at Page ID #385, stated: “The parties

have no agreement concerning the defendant's Criminal History Category, except that if

defendant is determined to be a Career Offender, the parties agree that the defendant is

automatically a Criminal History Category VI pursuant to U.S.S.G. § 4B1.1(b).” In the

Defendant’s plea petition, ECF No. 175 at Page ID #375, he acknowledged that all the

terms of his plea agreement were contained within the written agreement and no one had

made any promises to him outside the written agreement. At the time of his plea hearing,

see Transcript at ECF No. 212, the Defendant acknowledged under oath that he was fully

satisfied with the advice given to him by his lawyer; that all statements in his plea petition

were truthful; that no agreement had been made as to his criminal history category; that

                                              3
his written plea agreement contained all the terms, conditions, and promises in his

agreement with the government in this case; and that no one had made any other

promises to get him to sign the plea agreement. The Defendant’s counsel also confirmed

that no other promises had been made outside the written plea agreement.

      The Defendant’s suggestion that a verbal plea agreement precluded the

application of the career offender status is clearly implausible, and Ground One of the

Defendant’s § 2255 Motion will be summarily dismissed.

      With respect to the drug quantity, the parties stipulated in the plea agreement that

“the defendant should be held responsible, beyond a reasonable doubt, for at least 500

grams, but less than 1.5 kilograms of a mixture of methamphetamine.” ECF No. 176 at

Page ID # 383-84. The Defendant confirmed that specific term of the agreement under

oath at his plea hearing. ECF No. 212, Page ID #511-12. The parties further stipulated

in the plea agreement that the factual basis set out in the agreement was true and could

be considered as "’relevant conduct’" under U.S.S.G. § lB1.3 and as the nature and

circumstances of the offense under 18 U.S.C. § 3553(a)(l).” ECF No. 176, Page ID #385.

At the plea hearing, the Defendant confirmed under oath that the government would be

able to prove, beyond a reasonable doubt, the facts set forth in the “factual basis” of the

plea agreement. ECF No. 212 at Page ID # 516. In addition to three specific transactions

involving 53 grams, 54 grams, and 100 grams of methamphetamine mixture, the factual

basis included the fact that the Defendant had supplied pound quantities of

methamphetamine mixture to a co-defendant dating back to January 1, 2016, the initial

date of the conspiracy alleged in the Indictment. ECF No. 176, at Page ID #382.



                                            4
       Although the Defendant now contends that he should be held responsible for only

112 grams of methamphetamine sold in connection with one “controlled buy,” ECF No.

244 at Page ID #619, his argument ignores the fact that he pled guilty to a conspiracy to

distribute methamphetamine and was responsible for all relevant conduct in connection

with that conspiracy. Considering the record in this case, including the plea petition, plea

agreement, and plea hearing, the Defendant’s argument that his counsel was ineffective

for stipulating to the drug quantity set forth in the plea agreement is not plausible.

       The Defendant has made no showing that his counsel performed outside the wide

range of reasonable professional assistance or made errors so serious that counsel failed

to function as the kind of counsel guaranteed by the Sixth Amendment. Nor has the

Defendant made any showing that he suffered any prejudice as a result of his counsel’s

performance.

II. GROUND THREE – FIRST STEP ACT

       The Defendant asserts that he should receive relief under the First Step Act, Pub.

L. No. 115-391, 132 Stat. 5194 (2018), Section 401, because he served no term of

incarceration on one of his predicate felony drug trafficking offenses, and therefore should

not be considered a career offender. He notes that Section 401 of the First Step Act

amended 21 U.S.C. § 802 to provide: “The term ‘serious drug felony’ means an offense

described in section 924(e)(2) of title 18, United States Code, for which—(A) the offender

served a term of imprisonment of more than 12 months[.]”

       The term “serious drug felony” is used throughout 18 U.S.C. § 841 in reference to

certain statutory penalty ranges, and certain mandatory minimum terms based on prior

convictions for “serious drug felonies.” No such increased statutory penalties may be

                                              5
imposed unless the government files an information of prior conviction pursuant to 21

U.S.C. § 851, which was not done here.

       The enhanced penalty of which the Defendant complains was imposed pursuant

to § 4B1.1 of the advisory Sentencing Guidelines that provides for an increased offense

level if a defendant has at least two prior felony convictions for either a crime of violence

or a “controlled substance offense.” The term “controlled substance offense” is defined

in Guideline 4B1.2(b) as “an offense under federal or state law, punishable by

imprisonment for a term exceeding one year, that prohibits the manufacture, import,

export, distribution, or dispensing of a controlled substance (or counterfeit substance) or

the possession of a controlled substance (or counterfeit substance) with intent to

manufacture, import, export, distribute or dispense.”          The Defendant’s predicate

controlled-substance convictions satisfy that definition, regardless of the amount of time

the Defendant served in custody as a result of the convictions.

III. CERTIFICATE OF APPEALIBILITY

       A petitioner under § 2255 may not appeal an adverse ruling unless he is granted

a certificate of appealability.   28 U.S.C. § 2253(c)(1); Fed. R. App. P. 22(b)(1). A

certificate of appealability will not be granted unless the movant has “made a substantial

showing of the denial of a constitutional right." § 2253(c)(2). To show this denial, “[t]he

petitioner must demonstrate that reasonable jurists would find the district court’s

assessment of the constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S.

473, 484 (2000). The Defendant has made no such showing, and no certificate of

appealability will be issued.

       Accordingly,

                                             6
IT IS ORDERED:

1.    The Defendant’s Motion under 28 U.S.C. § 2255 to Vacate, Set Aside, or

      Correct Sentence by a Person in Federal Custody (“§ 2255 motion”), ECF

      No. 244, is denied;

2.    No certificate of appealability will be issued;

3.    A separate Judgment will be entered; and

4.    The Clerk is directed to mail a copy of this Memorandum and Order to the

      Defendant at his last known address.

Dated this 31st day of January 2020.

                                           BY THE COURT:
                                           s/Laurie Smith Camp
                                           Senior United States District Judge




                                       7
